Citation Nr: 1045307	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-36 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include anxiety disorder not otherwise specified (NOS), 
cognitive disorder NOS, depression, and post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for right ear hearing loss.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 
1957.  

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Jackson, 
Mississippi.  

In November 2009 the Board remanded this case to the RO so that 
additional development of the evidence could be undertaken as 
well as so that certain due process considerations could be 
addressed.  

The Board parenthetically notes that the PTSD aspect of the 
Veteran's claim for a psychiatric disorder was perfected 
following his submission of a substantive appeal in July 2010 
after he was provided a Statement of the Case (SOC) in June 2010.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) and Manlicon v. 
West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  A psychiatric disorder other than PTSD was not diagnosed 
during service, and is not shown by the competent and probative 
evidence of record to be causally or etiologically related to 
service.

2.  PTSD was not diagnosed during service, and the Veteran's 
post-service diagnosis of PTSD is not supported by a verifiable 
military stressor.

3.  There is no competent or credible evidence of a nexus between 
the post service diagnosis of right ear hearing loss and service, 
to include manifestations of sensorineural hearing loss within 
one year following discharge from service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).

2.  Right ear hearing loss was not incurred in service and a 
sensorineural hearing loss may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claims now before 
the Board, the Veteran was provided notice that met some of these 
requirements in a letter dated in July 2006.  This letter met the 
timing requirement as it was sent before the May 2007 rating 
decision.  Moreover, the content of the notice, including 
enclosures "How You Can Help and How VA Can Help You," "What 
the Evidence Must Show - Service connected comp," and "What the 
Evidence Must Show - VCAA Notice Response" provided to the 
Veteran complied with some of the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Moreover, the content of notice provided in November 2008, though 
received by the Veteran after the May 2007 rating decision, in 
addition to including the enclosures supplied in July 2006, also 
informed the Veteran of pertinent information concerning the 
adjudication of the PTSD aspect of his previously adjudicated 
psychiatric-based claim.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a SOC or supplemental SOC (SSOC) is sufficient to cure a timing 
defect).  The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.

The letters supplied the Veteran in both July 2006 and November 
2008 included notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.  There is no evidence of any failure on the part of VA to 
further comply with VCAA that reasonably affects the outcome of 
this case.

Finally, the duty to assist the appellant has been satisfied in 
this case.  Available post-service medical records are in the 
claims file and were reviewed by both the RO and Board in 
connection with the appellant's claims.  The appellant has not 
informed VA of any obtainable existing medical records which may 
be helpful in the adjudication of his claims.  VA is not on 
notice of any evidence needed to decide the claims which has not 
been obtained.  

Concerning efforts to obtain service treatment and personnel 
records, in April 2007 the National Personnel Records Center 
(NPRC) informed VA that, in response to a request for service 
treatment and Surgeon General Office (SGO) records, there were 
none as they were "fire-related."  An April 2007 VA memorandum, 
entitled "Formal Finding on the Unavailability of Service 
Records," shows that VA had determined that Veteran's service 
treatment records for his period of active service were not 
available.  NPRC also advised VA, in April 2009, that the 
Veteran's personnel file was also fire-related and could 
therefore not be associated with the claims folder.  An April 
2009 VA memorandum, entitled "Formal Finding on the 
Unavailability of Service Records," shows that VA had determined 
that Veteran's personnel records were unavailable for review.  

The Board recognizes that in such cases there is a heightened 
obligation to assist in the development of the case, a heightened 
obligation to explain findings and conclusions, and a heightened 
duty to consider carefully the benefit of the doubt rule in 
cases, such as in this situation, in which records are presumed 
to have been or were destroyed while the file was in the 
possession of the government.  See Washington v. Nicholson, 19 
Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 
Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Where service treatment records were destroyed, 
a veteran is competent to report on factual matters about which 
he had firsthand knowledge, including in-service injury, 
experiencing pain during service, reporting to sick call, and 
undergoing treatment.  Washington.

The Veteran has not had a VA examination specifically for his 
current claim seeking service connection for a nervous condition, 
to include PTSD.  A VA examination must be provided when (1) 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury or disease occurred in 
service; and (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability; 
but (4) there is insufficient competent medical evidence on file 
for VA to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); 
see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 
1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of 
the statutory provision contain different evidentiary standards--
"competent evidence," "evidence . . . indicat[ing]"," and 
"medical evidence").  The Board concludes an examination is not 
needed in this case because, while acknowledging the 
unavailability of the Veteran's service treatment records, his 
post-service medical records reflect no symptomatology concerning 
a diagnosed psychiatric disorder until many years after the 
Veteran's separation from service.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Waters, at 1278 (noting that a 
veteran's conclusory generalized statement that a service illness 
caused his present medical problems was not enough to entitle him 
to a VA medical examination since all veterans could make such a 
statement, and such a theory would eliminate the carefully 
drafted statutory standards governing the provision of medical 
examinations and require VA to provide such examinations as a 
matter of course in virtually every disability case).


The Board also observes that on more than one occasion VA asked 
the Veteran to supply details regarding whatever specific in-
service stressors he believed led him to develop PTSD.  See 
letters dated in November 2008 and March 2010.  He has yet to 
respond.  If a veteran desires help with his claim, he must 
cooperate with VA's efforts to assist him.  See 38 U.S.C.A. §§ 
5103A, 5107; also see Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("[t]he duty to assist is not always a one-way 
street.").  While the Veteran did inform VA in November 2007 
that he "saw a lot of bad things" during the Korean Conflict, 
and that he had terrible nightmares, problems sleeping, and mood-
related problems as a result, such assertions are not 
sufficiently specific to enable VA to verify the claimed 
stressors.  He also noted in November 2007 that these symptoms 
started while he was in Germany, but had gotten worse over the 
years.  The Board at this juncture notes that as set out in 
38 C.F.R. § 3.2 the Korean conflict spanned the period of time 
from June 27, 1950, to January 31, 1955.  The Veteran was not in 
the military during this period of time.  

The Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if 
submitted, when a Veteran seeks disability benefits, and 
competent lay evidence can be sufficient in and of itself for 
proving the existence of a chronic disease.  See Buchanan, at 
1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
Buchanan, 451 F.3d at 1336.

Accordingly, for reasons discussed in more detail below, it is 
not necessary to obtain a medical examination or medical opinion 
in order to decide the service connection claim pertaining to the 
Veteran's claimed nervous condition in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); see Duenas, 18 Vet. App. at 517, citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 
1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid in 
substantiating a claim when the record does not already contain 
evidence of an in-service event, injury, or disease).

The Veteran was provided a VA audio examination in association 
with his hearing loss claim in July 2010.  The Board finds that 
it provided sufficient detail for the Board to make a decision in 
this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims.  
Washington.  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Factual Background

As noted, the appellant served on active duty from October 1955 
to September 1957.  As also noted, both his service treatment 
records and his service personnel records are not available.  The 
evidence does not show, though the Veteran alleges otherwise, 
that he served in combat.  

The Veteran sought service connection for a nervous condition and 
for hearing loss of the right ear in June 2006.  See VA Form 21-
526.  This is almost 50 years after his 1957 service separation.  

Post service medical records pertinent to the instant claims 
include a July 2007 VA physical medicine rehabilitation consult 
outpatient record which shows that the Veteran was seen for 
hearing aid evaluation.  Bilateral sensorineural hearing loss was 
noted to be present.  The Veteran was found not to meet the 
"VISN" criteria for the issuance of hearing aids.  

A July 2007 VA nurse practitioner walk-in evaluation note shows 
that the Veteran presented at the clinic unscheduled with 
complaints related to his being withdrawn, nervous, and 
irritable.  PTSD screening showed no complaints of nightmares, 
but the Veteran was noted to be easily startled and detached from 
other people, activities, and surroundings.  PTSD was diagnosed.  
The Veteran was referred to mental health.  

Hearing loss, as defined in 38 C.F.R. § 3.385, is first 
documented as part of a VA audiology examination conducted in 
July 2007.  

A November 2007 nurse practitioner walk-in evaluation note 
includes a diagnosis of depression.  

A January 2008 VA mental health outpatient treatment plan note 
shows that the Veteran was first seen in November 2007 for an 
intake/consultation.  Review of that record shows that he 
reported combat experience and war-related nightmares.  Anxiety 
not otherwise specified (NOS) was diagnosed.  The Board again 
notes that the Veteran did not serve in the military during the 
Korean conflict.  The January 2008 medical record also included a 
diagnosis of anxiety NOS and also a diagnosis of cognitive 
disorder NOS.  

A January 2010 VA mental health outpatient treatment plan note 
shows that the Veteran denied any new psychiatric concerns.  He 
denied psychotic symptoms.  Evaluation was essentially normal.  
The supplied diagnoses included anxiety NOS and cognitive 
disorder NOS.  

The Veteran was afforded a VA audio examination in July 2010.  He 
reported decreased hearing since his military service, at which 
time he claimed to have been exposed to big guns, artillery, 
bazookas, grenades and diesel trucks.  He also supplied a history 
of occupational noise exposure, encompassing 22 years working in 
a lumber yard; he added that he did use hearing protection during 
this time.  Mild to moderate bilateral sensorineural hearing loss 
was diagnosed.  Hearing loss, as defined in 38 C.F.R. § 3.385, 
was also shown to be present based on review of the audiometry 
test findings.  


The VA audiologist, after reviewing the Veteran's claims folder 
and examining the Veteran, commented that when the Veteran 
separated from the military some 53 years earlier pure tone 
technology would not have then been generally available for 
hearing acuity evaluation.  She added that in light of the fact 
that these many years later the Veteran's hearing was no worse 
than mild to moderate at 3000 and 4000 Hertz (Hz) his hearing 
loss was less likely than not due to or the result of military 
noise exposure.  The examiner also mentioned that the Veteran did 
have a history of occasional noise exposure in his post service 
job in a lumber yard which he held for 22 years.  

Law and Analysis

Psychiatric Disorder, To Include Anxiety Disorder NOS,
Cognitive Disorder NOS, Depression, and PTSD

The Veteran claims that he has a psychiatric disorder due to his 
active military service.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be warranted for psychoses if manifested 
to a compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  


In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested during service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of PTSD 
(expected to include the adequacy of the PTSD symptomatology and 
the sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor(s).  
See 38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether a veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that a veteran was engaged in combat with the enemy 
or was a prisoner of war (POW), and the claimed stressor is 
related to combat or POW experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service), a veteran's lay 
testimony alone may establish the occurrence of a claimed in-
service stressor.  38 U.S.C.A. § 1154(b) (West 2002).

Where, however, VA determines that a veteran did not engage in 
combat with the enemy and was not a POW, or the claimed stressor 
is not related to combat or POW experiences, a veteran's lay 
statement, by itself, will not be enough to establish the 
occurrence of an alleged stressor. Instead, the evidentiary 
record must contain service documents or other credible evidence 
which corroborates the occurrence of a claimed stressful event.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2010); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

Though the Veteran has claimed to have served in Korea and to 
have also had combat experience, he in fact did not serve during 
a period of war.  See 38 C.F.R. § 3.2.  The Veteran also did not 
receive any award, medal, or decoration indicative of combat 
service.  See DD Form 214.  The Veteran has not provided specific 
detail that would allow verification of his claimed combat 
service.  As such, the Board finds that the evidence of record is 
insufficient to establish that he engaged in combat with the 
enemy during his military service and corroboration of the 
claimed in-service events is required.  38 U.S.C.A. § 1154(b); 
Gaines; 38 C.F.R. § 3.304(d), (f) (2010).

To this end, the Veteran, on more than one occasion, has been 
informed of the degree of detail needed to allow meaningful 
research of alleged stressors.  However, in each instance, the 
Veteran has failed to do so.  He has essentially provided only 
vague and nonverifiable assertions, such as seeing things that 
"will never go away" (see November 2007 VA mental health 
initial consult note) and of seeing "a lot of bad things" while 
on active duty during the Korean conflict (see November 2007 
letter).  The Veteran here has clearly failed to provide 
sufficient detail to allow meaningful research for the purpose of 
corroboration.  Specifically, he has not provided approximate 
dates within a two-month time period for any claimed event, nor 
has he provided the names or military units of killed or wounded 
servicemen.  As such, in the absence of a verifiable stressor, 
and the absence of sufficient detail to allow further 
verification research, service connection for PTSD is not 
warranted at this time.

In addition to PTSD (diagnosed in July 2007), VA treatment 
records show that the Veteran has been diagnosed with various 
other psychiatric conditions during the course of the instant 
appeal.  These include anxiety disorder NOS, cognitive disorder 
NOS, and depression.  As the Veteran originally claimed service 
connection for a nervous condition, and pursuant to the holding 
in Clemons, the Board has considered the merits of service 
connection for any diagnosed psychiatric disorder.  However, the 
credible evidence of record fails to establish the in-service 
incurrence of any psychiatric condition.

While cognizant of the fact that the Veteran's service treatment 
records are not on file, the Board also notes that the Veteran 
has not claimed to have been treated during this period of time 
for any psychiatric-related problems.  As noted by the 
evidentiary review above, the Veteran is shown to have first 
sought treatment for psychiatric complaints in July 2007, 
approximately 50 years after discharge from military service.  
The lapse of five decades between the Veteran's separation from 
service and the first clinical evidence of his claimed disorders 
is probative evidence against the claim of service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming denial of claim where a veteran failed 
to account for the lengthy time period after service for which 
there was no clinical documentation of the claimed condition).  
Additionally, the Veteran has not informed VA of any medical 
treatment associated with his psychiatric state occurring between 
the time he separated from the military in 1957 and 2007.  This 
significantly contributes to a finding of no evidence of 
continuity of symptomatology

In this case, although the Veteran may believe that his currently 
claimed psychiatric-based disorders are due to his active 
military service, the Board concludes that his own lay statements 
as to the etiology of his current psychiatric problems are not 
competent evidence because unlike, for example, varicose veins or 
a dislocated shoulder, a mental disorder is not a condition 
capable of lay diagnosis, much less the type of condition that 
can be causally related to an injury or disease in military 
service without medical expertise.  Barr, at 462 (unlike varicose 
veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  Therefore, in this case, 
the Veteran's lay statements as to etiology do not constitute 
competent evidence.  Further, as noted, the Board is aware of the 
fact that though the Veteran claims to have served during the 
Korean conflict, this is clearly not the case.  As such, the 
Veteran is neither competent nor credible when it comes to the 
question of a possible etiology of his claimed psychiatric 
disorders.  


There is simply no credible evidence that establishes a causal or 
etiological link between the Veteran's current non-PTSD 
psychiatric conditions and his military service.

Further, as a psychoses is not shown to have become manifested to 
a degree of 10 percent or more within one year of the Veteran's 
date of service separation, presumptive service connection is not 
for consideration.

In sum, the Board sympathizes with the Veteran's position and 
acknowledges his honorable military service.  However, 
entitlement to service connection benefits requires an injury or 
a disease that was incurred in service and resulted in a current 
chronic or persistent disability.  Although a number of current 
psychiatric diagnoses have been rendered, the competent and 
credible evidence of record does not establish that these 
conditions are a result of or otherwise related to the Veteran's 
military service.  Thus, service connection for a psychiatric 
disorder, to include anxiety NOS, cognitive disorder NOS, 
depression, and PTSD must be denied.

The Board has duly considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance 
of the evidence is against the Veteran's claims of entitlement to 
service connection for a psychiatric disorder.  As such, that 
doctrine is not applicable in the instant appeal and his claim 
must be denied.

Right Ear Hearing Loss

The Veteran claims that he has right ear hearing loss as a result 
of exposure to certain acoustic trauma incurred in service.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be warranted for sensorineural hearing 
loss if manifested to a compensable degree within one year 
following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  Gutierrez.

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions and post service 
medical records (to include the report of a July 2010 VA audio 
examination).  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for right ear hearing loss.  The Board 
again notes that the Veteran's service medical records are not 
available, and that as such VA has a heightened obligation to 
explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule in cases such as 
this.  

Subsequent to service, the Veteran initially sought service 
connection for his claimed right ear hearing loss in June 2006.  
See VA Form 21-526.  


As noted, bilateral hearing loss, as defined as part of 38 C.F.R. 
§ 3.385, was first diagnosed in July 2007.  The examiner at that 
time did not render an opinion as to the etiology of the claimed 
hearing loss.  As noted, there is no documented evidence of 
sensorineural hearing loss manifesting to a compensable degree 
within one year following the Veteran's discharge from active 
duty.

As reported, the Veteran was afforded a VA audio examination in 
July 2010.  He informed the examiner of his claimed in-service 
noise exposure.  The examiner is shown to have reviewed the 
claims folder.  On audiometric examination, bilateral hearing 
loss, as defined in 38 C.F.R. § 3.385, was found to be present.  
The supplied diagnosis was bilateral sensorineural hearing loss, 
described as being mild to moderately severe.  The examiner 
opined that the Veteran's hearing loss was less likely than not 
caused by or the result of the Veteran's active military service.  
As noted above, the examiner provided a complete rationale for 
her opinion.  

As noted above, the first time the Veteran met the criteria for a 
hearing loss disability under the provisions of 38 C.F.R. § 3.385 
was in July 2007 - approximately 50 years following after his 
discharge from service.  This is evidence against the Veteran's 
claim for service connection for hearing loss.  See Maxson.  
Additionally, the Veteran has not informed VA of any medical 
treatment associated with his right ear hearing loss occurring 
between the time he separated from the military in 1957 and 2007.  
This significantly contributes to a finding of no evidence of 
continuity of symptomatology.

In this case, although the Veteran may believe that his currently 
claimed right ear hearing loss is due to his military noise 
exposure - which the Board concedes - the Board concludes that 
his own lay statements as to the etiology of his current hearing 
loss are not competent evidence because unlike, for example, 
varicose veins or a dislocated shoulder, hearing loss is not a 
condition capable of lay diagnosis, much less the type of 
condition that can be causally related to an injury or disease in 
military service without medical expertise.  Barr.  Therefore, in 
this case, the Veteran's lay statements as to etiology do not 
constitute competent evidence.  


Finally, and most importantly, there is no competent evidence 
that right ear hearing loss was incurred in service.  In the July 
2010 VA medical opinion the audiologist determined that hearing 
loss was neither caused by or the result of the Veteran's 
military service.  The Board observes that in supplying this 
opinion to the etiology of the Veteran's claimed disorder, the 
examiner was aware of the Veteran's claimed history of in-service 
noise exposure.  As such, based on the evidence on file, there 
clearly was no ongoing evidence of a chronic problem relating to 
the Veteran's claimed disorder.  The Board affords this opinion 
great probative weight as it is supported by rationale.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Of particular note, there is no 
competent evidence to refute the supplied opinion, which was 
based on review of the record and the examination of the Veteran.  

Currently, the only evidence of record supporting the Veteran's 
claim that his right ear hearing loss is due to service are his 
own lay opinions.  The Veteran, however, is not shown to possess 
the requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim for service connection for right ear hearing 
loss.  See Gilbert.  The claim is denied.


ORDER

Entitlement to service connection for a psychiatric disorder, to 
include anxiety disorder NOS, cognitive disorder NOS, depression, 
and PTSD is denied.  

Entitlement to service connection for right ear hearing loss is 
denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


